Opinion issued June 5, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas


                              NO. 01-14-00057-CV


  IN RE CHRISTIAN FAITH MISSIONARY BAPTIST CHURCH, Relator

            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Christian Faith Missionary Baptist Church filed a petition for writ of

mandamus seeking relief from the trial court’s order denying its motion to dismiss

Roland Mouton, Jr. and Delorian Morgan-Jones’s claims against it for lack of
standing. 1 We lift the stay previously ordered by this Court and deny the petition

for writ of mandamus.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




1
      The underlying suit is Whitney Bank v. Christian Faith Missionary Baptist Church
      et al., No. 2012-73542, in the 127th District Court of Harris County, Texas. The
      respondent is the Honorable R.K. Sandill.
                                          2